Citation Nr: 0018094	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-13 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1997, for a 70 percent disability evaluation for 
schizophrenia, chronic, undifferentiated type.

2.  Entitlement to an effective date earlier than April 4, 
1997, for a grant of a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in March 1997 and January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a decision of February 25, 1999, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision of February 25, 1999, and remanded the case 
to the Board for further proceedings.  

REMAND

The record in this case reveals that the Social Security 
Administration (SSA) found the veteran to be disabled for 
that agency's purposes as of December 1993, and the veteran 
has alleged that SSA awarded him disability benefits because 
of his service connected psychiatric disability.  In the 
joint motion to remand this case, it was noted that, under 
Murinscak v. Derwinski, 2 Vet. App. 363, 369-373 (1992), the 
SSA records pertaining to the claim the veteran filed with 
that agency may be relevant to the issues on appeal to the 
Board, and VA has a duty to assist the veteran in obtaining 
the SSA records.  38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, this case is remanded to the RO for the 
following:

The RO should contact SSA and request 
that agency to provide copies of its file 
on the veteran, including his application 
for benefits, SSA's decision, and the 
evidence, including medical evidence, 
which SSA considered.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claims may now 
be granted.  If the decision remains adverse to the veteran, 
he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to comply 
with the order of the Court. No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


